NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 12 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 17-10341

                Plaintiff-Appellee,             D.C. No. 2:15-cr-00522-SRB

 v.
                                                MEMORANDUM*
CARLOS OMAR HEREDIA-NIEBLAS,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                    Susan R. Bolton, District Judge, Presiding

                             Submitted July 10, 2018**

Before:      CANBY, W. FLETCHER, and CALLAHAN, Circuit Judges.

      Carlos Omar Heredia-Nieblas appeals from the district court’s judgment and

challenges his guilty-plea conviction and 96-month sentence for conspiracy to

distribute methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A)(viii)

and 846. Pursuant to Anders v. California, 386 U.S. 738 (1967), Heredia-Nieblas’s



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
counsel has filed a brief stating that there are no grounds for relief, along with a

motion to withdraw as counsel of record. We have provided Heredia-Nieblas the

opportunity to file a pro se supplemental brief. No pro se supplemental brief or

answering brief has been filed.

      Heredia-Nieblas waived his right to appeal his conviction and sentence. Our

independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss

the appeal. See id. at 988.

      Heredia-Nieblas’s motions to file the supplemental excerpts of record under

seal are GRANTED. The Clerk shall file both volumes of the supplemental

excerpts of record at Docket Entry Nos. 23 and 24, as well as the motions to seal

themselves, under seal.

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                           2                                    17-10341